Citation Nr: 1019606	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
disabling for posttraumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970.  He is the recipient of, among other decorations, the 
Navy Commendation Medal with "V" device and the Combat 
Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota that granted the Veteran's 
claim for service connection for PTSD with a 30 percent 
disability rating, effective September 12, 2005.  

In a July 2006 rating decision, the RO granted an increased 
initial evaluation for the Veteran's PTSD from 30 to 50 
percent disabling, effective September 12, 2005, and the 
Veteran continued his appeal.  In November 2009, the Board 
remanded this case to the RO for further development.  In a 
March 2010 rating decision, the RO granted an increased 
initial evaluation for the Veteran's PTSD from 50 to 70 
percent disabling, and the Veteran continued his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's PTSD has been assigned an initial rating of 70 
percent disabling under Diagnostic Code 9411.  See RO 
Decision, March 2010 (granting an increased initial rating 
from 50 to 70 percent disabling).  The Veteran seeks a higher 
initial rating.  After a thorough review of the Veteran's 
claims folder, the Board has determined that, regrettably, 
additional development is necessary prior to the adjudication 
of this claim.

By way of background, this case was previously remanded to 
the RO in November 2009.  At that time, the Board referred 
the issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) to 
the RO for further development.  The Board further notes that 
the Veteran claimed entitlement to TDIU based, at least in 
part, on his service-connected PTSD.  See, e.g., Statement, 
September 2008.  After the Board's November 2009 remand, an 
April 2009 RO decision was associated with the claims file, 
which decision denied the Veteran's claim for TDIU.  
Subsequently, a March 2010 RO decision granted the Veteran's 
claim for TDIU.  Also, as noted above, the March 2010 RO 
decision granted an increased initial evaluation for the 
Veteran's service connected PTSD from 50 to 70 percent 
disabling.

The Board notes, however, that the above April 2009 and March 
2010 RO decisions, as well as the March 2010 SSOC, all 
reference VA examination reports dated in January 2009, 
February 2009, and December 2009 that have not been 
associated with the claims file.  See RO Decisions, April 
2009 (referencing in the "evidence" section VA examination 
reports dated January 29, 2009 and February 2, 2009, although 
not specifying to which claim the reports relate) and March 
2010 (referencing VA examination reports dated January 2009 
relating to the TDIU claim, January 2009 and December 2009 
relating to the PTSD initial rating claim, listing a report 
dated January 12, 2009 in the "evidence" section, although 
not specifying to which claim it relates, and referencing a 
November 2007 "examination" relating to the Veteran's PTSD 
initial rating claim, although it is not clear whether this 
reference was to a VA compensation and pension examination or 
some other type of evaluation); SSOC, March 2010 (referencing 
VA examination reports dated January 2009 and December 2009 
relating to the PTSD initial rating claim, listing a report 
dated January 12, 2009 in the "evidence" section, and also 
referencing a November 2007 "examination" relating to the 
Veteran's PTSD initial rating claim, although it is not clear 
whether this reference was to a VA compensation and pension 
examination or some other type of evaluation).

Although a substantial amount of VA treatment records have 
been associated with the claims file since the November 2009 
Remand, the Board is unable to locate records that match 
those cited above.  VA has a duty to assist the Veteran in 
obtaining all potentially relevant documents to substantiate 
a claim, including medical evidence to verify the claim.  38 
U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) 
(2009); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  
Therefore, an attempt should be made to obtain all of the 
above noted VA examination reports and associate them with 
the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 
(1998) (Records created by VA are considered constructively 
part of the record and should be associated with the claims 
file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA examination 
reports referenced in the April 2009 RO 
decision, March 2010 RO decision, and 
the March 2010 SSOC and associate them 
with the claims file, to include as 
follows: VA examinations dated in 
November 2007, January 2009, February 
2009, and/or December 2009.  If it is 
determined that any examination report 
cited therein does not exist, is not 
available, or pertains to disability 
other than his service-connected PTSD, 
this should be specifically documented 
in the claims file.

2.  Then, readjudicate the Veteran's 
claim.  If the claim remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


